         Case 1:20-mj-00064-DAR Document 1-1 Filed 04/20/20 Page 1 of 1



                                     STATEMENT OF FACTS

        On Saturday, April 18, 2020, at approximately 4:59 p.m., members of the Metropolitan Police
Department (MPD) Sixth District received a radio run for a person with a weapon at 3932 Minnesota
Avenue Northeast in Washington, D.C. Upon arrival, Officer Hiligh and Officer Marker were met by
Special Police Officer (SPO) Philson. SPO Philson had an individual, later identified as Kevin Johnson
(Defendant Johnson) detained.

         SPO Philson stated that while working inside of the Dollar Tree store, he was told by a citizen
that there was an individual outside on the sidewalk brandishing a handgun in the air. SPO Philson told
his dispatcher to request MPD assistance and approached Defendant Johnson on the sidewalk outside
the store and detained him. After MPD officers arrived to assist, SPO Philson conducted a pat down
of Defendant Johnson and felt a metal object in his waistband that was not consistent with human
anatomy. SPO Philson removed a firearm from the waistband of Defendant Johnson in the presence of
MPD officers. SPO Philson then handed the firearm to MPD Officer Hiligh. Officer Hiligh cleared
the firearm and ensured that it was safe until it was recovered on scene by members of the D.C.
Department of Forensic Sciences (DFS) to be processed by DFS. Defendant Johnson was placed under
arrest.

        The firearm that was recovered from Defendant Johnson’s waistband was determined to be a
Diamondback Arms Inc., .9mm semiautomatic handgun with an obliterated serial number. When it
was recovered, it was loaded with one (1) round in the chamber and five (5) rounds in an unknown
capacity magazine. There are no firearm or ammunition manufacturers in the District of Columbia.
Therefore, the firearm and ammunition in this case would have traveled in interstate commerce.

        A criminal history check of Defendant Johnson through the National Crime Information Center
(NCIC) confirmed that the defendant has a prior felony conviction for Attempted Robbery in the
Superior Court for the District of Columbia, docket number 2005 FEL 003140. The defendant was
sentenced to 18 months of incarceration for this offense. The NCIC check also confirmed that the
defendant has a prior felony conviction for Unlawful Possession of a Firearm in the Superior Court for
the District of Columbia, docket number 2007 CF2 017770. The defendant was sentenced to 36 months
of incarceration for this offense. Therefore, the defendant was aware at the time of his arrest in this
case that he had two prior convictions for crimes punishable by more than one year.

        Officer Hiligh was the responding officer for the call for service to assist the SPO and the
arresting officer of Defendant Johnson.


                                               _________________________________
                                               OFFICER BIJON HILIGH
                                               METROPOLITAN POLICE DEPARTMENT

Subscribed and sworn pursuant to Fed. R. Crim. P. 4.1 and 41(d)(3) on April 20, 2020.


                                                       ___________________________________
                                                       DEBORAH A. ROBINSON
                                                       U.S. MAGISTRATE JUDGE
